


Exhibit 10.34


THIRD AMENDMENT TO THE
ADVANCE AUTO PARTS, INC.
DEFERRED STOCK UNIT PLAN FOR NON-EMPLOYEE DIRECTORS AND SELECTED EXECUTIVES
(As Amended and Restated Effective as of January 1, 2008)


WHEREAS, Advance Auto Parts, Inc., a Delaware Corporation, (the “Company”),
sponsors the Advance Auto Parts, Inc. Deferred Stock Unit Plan for Non-Employee
Directors and Selected Executives (the “Plan”) to allow Eligible Individuals to
elect to defer the receipt and taxation of a portion of their compensation; and


WHEREAS, it is the desire of the Company to amend the Plan to provide for the
special timing for an election for an eligible Executive's or Director's first
year of eligibility to participate in the Plan, as prescribed in Treasury
Department Regulation §1.409A-2(a)(f).


NOW, THEREFORE, in consideration of the foregoing, Section 3.8(a) of the Plan is
hereby amended as prescribed below, effective as of the Plan Year beginning on
January 1, 2013.


Section 3.8    Election for First Year of Eligibility. Notwithstanding
Section 3.7 above, the provisions of this Section 3.8 will apply with respect to
an Eligible Executive or a Director who initially becomes eligible to
participate in the Plan.


(a)    The timing of the Eligible Individual's initial Deferral Election will be
governed by the rules prescribed below.


(i)
The initial Deferral Election must be made within 30 days after the date the
Eligible Individual first becomes eligible to participate in the Plan. Except as
provided in paragraph (ii) below, the Eligible Individual's initial Deferral
Election, or the decision to not make an initial Deferral Election, shall become
irrevocable as of the expiration of such 30‑day election period.

(ii)
Notwithstanding paragraph (i) above, an initial Deferral Election by an Eligible
Executive with respect to a Quarterly Bonus or a Roll-up Performance Bonus that
is affirmatively made and submitted under the Plan by the last day of the
quarter or Plan Year preceding the quarter or Plan Year for which the Deferral
Election will first apply, and before the expiration of the otherwise applicable
30-day election period, shall become irrevocable as of the last day of such
preceding quarter or Plan Year.

(iii)
In no event may the deadline for making an initial Deferral Election under this
Plan with respect to any Eligible Individual for any Plan Year be subsequent to
the deadline imposed on that Eligible Individual for making a Deferral Election
for such Plan Year under any other Aggregated Plan.

*    *    *


[Remainder of page intentionally left blank]






--------------------------------------------------------------------------------






Pursuant to the authority granted by the Compensation Committee of the Board of
Directors of Advance Auto Parts, Inc. under its resolutions adopted on
____________________, 2013, the undersigned hereby executes this Advance Auto
Parts, Inc. Deferred Stock Unit Plan for Non-Employee Directors and Selected
Executives on behalf of Advance Auto Parts, Inc.


 
ADVANCE AUTO PARTS, INC.
 
 
 
 
 
 
 
 
By:
 
 
 
 
 
 
 
 
 
Title:
 
 
 
 
 
 
 
 
 
Dated:
 
, 2013
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 







